 In the Matter Of WINE, LIQUOR&DISTILLERY WORKERS UNION, LOCAL1,DISTILLERY,RECTIFYING AND WINE WORKERS INTERNATIONALUNION OF AMERICA,A. F. OF L.andSCI3ENLEYDISTILLERSCORPORATIONIn the Matter OfWINE,LIQUOR&DISTILLERY WORKERS UNION, LOCAL1,DISTILLERY,RECTIFYING AND WINE WORKERS INTERNATIONALUNION OF AMERICA,A. F. OFL.andJARDINE LIQUOR CORPORATIONCases Nos. 2-CC-23 and 2-CC-24, respectively.DecidedJuly 22, 1948DECISIONANDORDEROn April 8, 1948, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent, Local 1, had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions; andSchenley, one of the charging parties, filed a brief.The Respondentfiled no brief in support of its exceptions.On April 15, 1948, after issuance of the Intermediate Report,Jardine, the other charging party, filed with the Board a motion forpermission to withdraw its charge in this proceeding and for "an orderdirecting that the complaint herein based on its charge be withdrawn."In support of its motion, Jardine filed an affidavit of its presidentstating that all grievances between the Respondent and Jardine havebeen adjusted to their mutual satisfaction and that no purpose wouldbe served by continuance of the proceeding because the unfair laborpractices charged have ceased.An opposition to this motion, datedApril 19, 1948, was filed on behalf of the Board's General Counsel,urging that the motion to withdraw the charge be denied for tworeasons : (1) the secondary boycott was not confined to Jardine butextended to other distributors of Schenley products; and (2) Presi-78 N. L. R. B., No. 61.504 WINE, LIQUOR & DISTILLERY WORKERS UNION505dent Kaplan's statement in his affidavit, referred to above, to the effectthat all grievances have been settled is in direct conflict with his testi-mony that there were no grievances to adjust. Schenley also filedan affidavit in opposition to the motion to withdraw, urging similarand other reasons in support of its opposition.However, on June 18,1948, Schenley filed a motion for permissionto withdraw its charge in which it also withdrew its opposition toJardine's motion and requested that the complaint herein based uponthat charge be dismissed. In support of its motion, Schenley sub-mitted an affidavit which stated in substance that the Respondent'sparent organization, the International, acting on behalf of its affiliatedlocals, during June 1948, had entered into an agreement with Schenleycovering its Stagg plant, referred to in the Intermediate Report, whicheliminated the principal issue of the Stagg strike and the danger ofresumption of the activity complained of as unfair labor practices.On June 22,1948, the Board at Washington, D. C., heard oral argu-ment in which the Respondent Schenley, and a representative of theGeneral Counsel participated; Jardine did not appear.Counselargued on the motions, and waived further argument on the merits.The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, including the Respondent'sbrief submitted to the Trial Examiner, the arguments of counsel, andthe entire record in the case. In order to effectuate the policies ofthe Act, we hereby deny the motions to withdraw the charges.TheBoard adopts the findings, conclusions, and recommendations of theTrial Examiner with the following modifications, additions, andexceptions:1.The Trial Examiner found that the Respondent engaged in workstoppages at the warehouses of independent liquor distributors han-dling Schenley products in the metropolitan area of New York Cityprincipally in order to exert pressure on Schenley to induce it toagree to contract terms which the Respondent's sister local, Local 38,sought to obtain from Schenley's subsidiary, Stagg.For the reasonsstated in the Intermediate Report, we are in agreement with the TrialExaminer to the extent that that end wasoneof the objects of thework stoppages.Accordingly, we find that the Respondent engagedin, and induced or encouraged the employees of employers other thanSchenley, including Jardine, to engage in, a strike or a concerted re-fusal in the course of their employment to use, process, transport, orotherwise handle or work on goods, articles, materials, or commodities,or to perform services, and that one object thereof was to force or 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDrequire such employers to cease using, selling, handling, transporting,or otherwise dealing in the products of Schenley or to cease doingbusinesswith Schenley, in violation of- Section 8 (b) (4) (A) of theAct.'2.The Respondent contends that the Board has no jurisdiction toissue a complaint under Section 8 (b) (4) (A) of the Act upon a chargefiled by Schenley because Schenley through its subsidiary, Stagg, wasengaged in a primary dispute with Local 1 and thus is not aneutralthird person sought to be protected by Section 8 (b) (4) (A).How-ever, the complaint was issued in part on a charge filed by Jardinewhich is such a neutral third person.Moreover, the Act as amendedcontains the same language as the original Act, namely, "whenever itis charged that any person has engaged in . . . any . . . unfair laborpractice, the Board . . . shall have power to issue . . . a com-plaint . . .," and that language has been interpreted to mean thatany person may file a charge, as the Board's present Rules and Regula-tions, Section 203.9, provide.2This contention has no merit.3.The Respondent further contends that Section 8 (b) (4) (A) wasaimed at the use of pressure by third parties to further a union's or-ganizational efforts or jurisdictional claims and was not intended toapply in the case of a lawful dispute over terms of employment, as wasthe dispute between Local 38 and Stagg.The language of the Actcompels us to reject this contention.Moreover, the legislative historyindicates that it was the intention of Congress to remove the pressureof strikes and boycotts from those who merely continued to do businesswith an employer involved in a dispute with his employees over termsof employmentas wellas over recognition a1At the Austin,Nichols & Co.warehouse,on the evening of December 4, 1947, the Re-spondent's steward requested management not to "ask him to handle Schenley ordersbecause he would not do it and was going to tell the men not to handle any Schenley goodsif they were good union men because there was a strike against Schenley in the South,"and the union steward,in the presence of a management representative,"told some of themen that if they were good union men they would refuse to handle any more Schenley mer-chandise"Thereafter,however,the Austin Nichols employees shipped all Schenley mer-chandisethat theywere asked to handle,but management stopped processing new ordersfor Schenley goods on and from December 5 until December 9, 1947, when full operationswere resumed.There was no strike at Austin,Nichols & Co.These events at the AustinNichols warehouse throw significant light on the Respondent's object in calling the workstoppages at the warehouses of the other wholesale liquor distributors involved herein.While we rely on these events for that purpose,we need not and do not pass upon thequestionwhether the Respondent's conduct with respect to the employees of Austin,Nichols & Co.,hereinabove.related, violated Section 8(b) (4) (A) of the Act.2 SeeN. L. R. B. v. Indiana d Michigan ElectricCo., 318 U. S. 9,to the effect that a com-plaining party under the original Act need not be a labor organization or an employee. Cf.Matter of PennsylvaniaGreyhound,1N. L. R. B. 1 at 45, where the Board stated : "Thetype of person or organization making the charge or the relationship between such personOr organization and the individuals involved in the acts complained of are not limited bythe Act."See statement by Senator Taft, 93 Cong. Rec. 4323(April 29, 1947). WINE, LIQUOR & DISTILLERY WORKERS UNION5074.The Respondent also contends that this case does not involve thesort of conduct condemned by Section 8 (b) (4) (A) for an additionalreason.It argues that the wholesale distributors here, such as Jardine,have an interest in distributing Schenley products; and that, as suchallies of Schenley, they are not neutrals with respect to the primarydispute.We find no merit in this contention.The Respondent relieson the case ofDouds v. Metropolitan Federation of Architects,75 F.Supp. 672 (D. C. N. Y.). In that case, U. S. District Judge Rifkindrefused to grant the Board's Regional Director an inj unction againstan engineers' union which sought, by picketing, to encourage employeesof a subcontractor to engage in a strike in order to compel the subcon-tractor to refuse to do engineering work for a contractor.Judge Rif-kind rested his decision on the ground that the subcontractor was notengaged in "doing business" with the contractor within the meaningof Section 8 (b) (4) (A).There, the subcontractor was engaged inselling services of its employees to the contractor, who supervised thesubcontractor's employees' work which had substantially increased byreason of a strike against the contractor.Under such circumstancesthe court concluded that the subcontractor was not a neutral but anally of the contractor and that it was the subcontractor's activity as anally which directly provoked the union's picket action.TheMetro-politan Architectscase is not applicable to the facts of the instant case.Here, the record establishes that there is no financial or other connec-tion other than that of seller and buyer, between Schenley and thewholesale distributors involved.We hold that the language of theAct does not vest the Board with discretion to allow a union to engagein secondary activity, otherwise unlawful, because of an assertedalliance which rests solely on the fact that the so-called ally is an inde-pendent sales outlet for the products of the primary employer.5.Finally, the Respondent contends that Section 8 (b) (4) (A)violates the free speech guaranty of the First Amendment to the Con-stitution; that it compels involuntary servitude in violation of theThirteenth Amendment ; and that it violates the due process clause ofthe Fifth Amendment in that the statute contains no standard for thedetermination of permissible conduct.We have heretofore taken theposition, as we do now, that it is inappropriate for us to pass uponthe constitutionality of Congressional enactments and that we willleave such questions to the courts 4ORDERUpon the basis of the entire record in this proceeding and pursuantto Section 10 (c) of the Act, as amended, the National Labor Relations*Matter of Rite-Form Corset Co., Inc.,75 N. L. R B. 174. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoardhereby orders that the Respondent, Wine, Liquor & DistilleryWorkers Union, Local 1, Distillery, Rectifying and Wine Workers.International Union of America, A. F. of L., and its agents, shall :1.Cease and desist from engaging in, or inducing the members ofLocal 1 to engage in, a strike or concertedrefusalin the course of theiremployment to perform services for any employer, where an objectthereof is to require any employer or other person to cease doing busi-ness with Schenley Distillers Corporation.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at the business office of Local 1, inNew York City, copies of the notice attached to the IntermediateReport as. an appendix.5Copies of the notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signedby a representative of Local 1, be posted by the Respondent immedi-ately upon receipt thereof and maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.INTERMEDIATE 'REPORTMessrs. Reeves R. HiltonandWart en H. Leland,for the General Counsel.Messrs. Joseph E. BrillandHas old Krieger;andCohen & Bitrlokoff, by Mr.Arnold Cohen,of New York, N Y., for the respondentPoletti, Diamond, Freiden & Mackay,byMr Jesse Freiden,of New York, N. Y,for Schenley.Rivkin & Rosen, by Mr Mortis Rosen,of New York, N Y, for Jardine.STATEMENT OF THE CASEUpon separate charges filed on December 5 and December 6, 1947, by SchenleyDistillers Corporation,herein called Schenley,and Jardine Liquor Corporation,herein called Jardine, and in accordance with an order of the General Counselof the National Labor Relations Board, herein called the General Counsel,'dated December 12, 1947, consolidatingthe twocases,the General Counsel,6Said noticeshall be, and it herebyis,amendedby striking from the first paragraphthereof thewords "THE RECOMMENDATIONS OF A TRIAL EXAMINER,"and substi-tuting in lieu thereof,the words "A DECISION AND ORDER " In the event that thisorder is enforcedby decree of a Circuit Court of Appeals,there shall be inserted before thewords"DECISION AND ORDER," the words "A DECREE OF THE UNITED STATESCIRCUIT COURT OF APPEALS ENFORCING "iThis designation includesspecificallyCounsel presenting the caseon behalf of theGeneralCounsel atthe hearing. WINE, LIQUOR & DISTILLERY WORKERS UNION509by the Regional Director for the Second Region (New York, New York), onthe same date issued a complaint against Wine, Liquor & Distillery WorkersUnion, Local 1, herein called Local 1, or the respondent, athliated with Distillery,Rectifying and Wine Workers International Union of America, A. F. of L, hereincalled the International.The complaint alleged that the respondent had engaged .in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (b), subsection (4) (A), and Section 2, subsections (6)and (7), of the National Labor Relations Act, as amended June 23, 1947, hereincalled the ActWith respect to the unfair labor practices, the complaint alleged, in substance,that since on or about December 4, 1947, the respondent has engaged in, and hasinduced and encouraged the employees of Jardine and other wholesale liquordealers in the city of New York to engage in, a strike or concerted refusal inthe course of their employment, to use, transport, or otherwise handle or workon goods, articles, materials, or commodities, or to perform services, an objectthereof being to force or require Jardine and said other wholesale liquor dealersto cease using, selling, handling, transporting, or otherwise dealing in theproducts of Schenley, for the purpose of supporting a strike conducted by Local 38of the International at the George T Stagg Company, herein called Stagg, locatedat Frankfort, KentuckyCopies of the complaint, accompanied by a notice of hearing and an orderconsolidating the cases, were duly served upon Schenley, Jardine, and the re-spondentOn December 22, 1947, the respondent filed an answer denying thatithad engaged in any unfair labor practices. On January 20, 1948, the re-spondent filed a motion for a bill of particulars which the Trial Examinergranted, in part, on January 22.'Pursuant to notice, a hearing was held at New York, New York, on February16, 17, 24, 25, and 27, 1948, before Horace A. Ruckel, the undersigned TrialExaminer, appointed by the Chief Trial Examiner.The General Counsel, Schen-ley, Jardine, and the respondent were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues, was afforded allparties.The Trial Examiner denied motions by the respondent to dismiss the com-plaint and to sever the cases,' but granted a continuance of the proceedingsso that the respondent might appeal to the Board from the Trial Examiner'srulings in these respects'On February 20 the Board sustained these rulings.At the conclusion of the hearing the undersigned granted a motion by theGeneral Counsel to conform the pleadings to the proof in formal matters, and2The Trial Examiner ruled on the General Counsel to furnish counsel for the respondentinformation as to whether Stagg was a corporation , whether the strike at that company'splant was still in effect ; the names of any persons who it is contended directed the actscomplained of as constituting unfair labor practices, and a general statement of each actwhich it is contended the respondent has performed in inducing and encouraging employeesto engage in a strike for the purposes alleged. The motion for a billof particulars wasdenied in all other respects'The motion to dismiss was based, In part, upon a contention that Schenley had noright under the Act to file a charge alleging a secondary boycott inasmuchas it was inthe role of primary party in the dispute at the George T Stagg Company, a wholly ownedsubsidiary.The motion for a severance was based upon the contention that it was notpossible from a reading of the complaint to ascertain which of its allegations had theirorigin inthe charge filed in Case No. 2-CC-23, and which in Case No 2-CC-244Under Section 203 26 of the Bgard's Rules and Regulations, Series 5. 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDreserved rulings on motions by the respondent to dismiss the complaint and toexclude from the record` all testimony concerning events at companies otherthan Jardine.These motions are disposed of by the recommendations here-inaftermade.The Trial Examiner granted leave to the parties to argueorally before him, and to file briefs and/or proposed findings of fact and con-clusions of law with him by March 15. The time within which to file was laterextended to March 29, 1948.No oral argument was had. Subsequently, theGeneral Counsel filed a motion to amend the complaint so as to include Jardineamong those companies in connection with whom it was alleged that the re-spondent violated the Act.6The motion is hereby granted.On March 29, 1948,Schenley and the respondent filed briefs.Upon the entire record in the case the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESSchenley Distillers Corporation Is a Delaware corporation engaged in themanufacture and sale of whiskey and related products at approximately 30 dis-tilleries located in States other than the State of New York, including one atFrankfort, Kentucky, operated by StaggStagg is a wholly owned subsidiaryof Schenley. In the course of its business Schenley purchases annually, in variousStates other than the States in which its distilleries are located, grain valuedat in excess of $3,000,000.Schenley purchases and sells annually, throughoutthe various States, products valued in excess of $15,000,000Schenley maintainsan office in New York, New York, where it is engaged in the sale of its productsto various distributing companies, including Jardine Liquor Corporation, the othercharging party herein.Jardine Liquor Corporation is a New York corporation engaged in the sale anddistribution of alcoholic beverages to retail dealers. In the course of its businessJardine sells and distributes liquor and related products of approximately $2,000,-000 in value per month, of which approximately 85 percent is represented bySchenley products. Jardine maintains a,warehouse and sales office in New YorkCity.Products are shipped to Jardine by railroad and inotor truck direct fromSchenley's distilleries throughout the country.II.THE ORGANIZATIONS INVOLVEDWine, Liquor & Distillery Workers Union, Local 1, Distillery, Rectifying andWine Workers International Union of America, the respondent herein, is a labororganization admitting to membership employees of employers engaged in thesale and distribution of alcoholic beverages in the States of New York, NewJersey, and Connecticut, comprising the New York metropolitan market. Local 1° The General Counsel, acting pursuant to Section 10 (1) of the Act, filed a petitionfor Injunctive relief with the United States District Court, Southern District of New York.On December 11 Judge Ryan of that Court issued a temporary restraining order againstthe respondent.This was vacated on January 8, 1948On December 23, 29, 30 and 31,1947, and January 7, 8 and 14, 1948, Judge Ryan heard evidence on the General Counsel'spetition, pending the disposition of the instant case by the Board.This petition wasdenied on January 26. The record made before Judge Ryan was stipulated by the partiesas the recoid in the instant caseNo testimony was heard by the Trial Examiner.° The substantive paragraphs of the complaint included Jardine as one of the allegedlyboycotted companies, and the natter was thoroughly litigated in this respect.Jardinewas omitted only from a formal concluding paragraph alleging that the events in questionconstituted a violation of Section 8 (b) (4) (A) of the Act.i WINE, LIQUOR & DISTILLERY WORKERS UNION511has approximately 3,000 members, and contracts with approximately 300 com-panies.Local 38, Distillery, Rectifying andWine Workers International Union ofAmerica, is a labor organization admitting to membership certain productionemployees of StaggBoth Local 1 and Local 38 are affiliated with Distillery, Rectifying and WineWorkers International Union of America, the parent organization, which in turnis affiliated with the American Federation of Labor.III THE UNFAIR LABOR PRACTICESA. BackgroundDuring the latter part of October 1947, a labor dispute arose in the Staggdistillery at Frankfort, Kentucky, in connection with the renewal of the con-tract of Local 38, as the result of which, on November 13, the members of Local 38went on strike.The strike lasted until December 12, the day following theissuance of Judge Ryan's restraining order against Local 1, previously advertedto.On this date, representatives of Local 38 and Stagg reached an agreementon the terms of a new contract.The events herein complained of took place while the strike at Stagg wasstill in effect.On or about November 20, 1947, John Leban, vice president ofSchenley, was called upon by Louis Kromberg and Harold Krieger, the formerthe business agent for Local 19 of the International, representing liquor salesmen,and the latter one of counsel for Local 1 in this proceeding.During the conversa-tion which ensued, Krieger referred to the strike at Stagg and suggested thatLeban interpose in the contract negotiations which he stated he thought Lebancould conduct on a "friendly basis," asserting that otherwise the strike at Staggmight spread throughout the country.At about the same time Benjamin Pross, business manager for Local 1, tele-phoned Franklin Carney, assistant personnel director for Schenley, and askedhim if he had heard anything new about the situation at Stagg.When Carneysaid that lie had not, Pross said that he was being pressed by Sol Zilento, arepresentative of the International charged with conducting the contract nego-tiations at Stagg, to "take action in the East."Pross added that although hehad no personal quarrel with Schenley, he felt that he eventually would have toenter into the dispute, and urged Carney to appeal to some of the other officialsof Schenley to meet with him, Pross, in an attempt to settle it. Carney refusedPross' request, stating that such matters were customarily handled by Schenley'soffice at Cincinnati.About November 28 Pross telephoned Joseph Kook, Jardine's warehousesuperintendent, to see if he could get the situation at Stagg "straightened out,"as Pross put it.On about December 2, Kromberg told George Mederer, NewJersey sales manager for Schenley, that he was afraid that the Stagg strike wouldspread to New Jersey and affect the salesmen, who were affiliated with Local19,' and asked Mederer to persuade the New York officials of Schenley to inter-vene in the Stagg strike.When Mederer demurred, Kromberg said he was afraid"some action" would be taken if the dispute was not settled.87 The salesmen did not become involved in the events which subsequently transpired8The findings as to the attempts made to have Schenley intervene in the situation atStagg are based upon the credible, uncontradicted testimony of Leban, Carney, Kook, andMederer. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The boycottAs has been stated, Local 1 has contractual relations with approximately 300employers in, the New York metropolitan marketAmong these are McKesson.&Robbins, Inc., Austin, Nichols & Company, Seggerman-Nixon Corporation,Jardine Liquor Corporation, Oxford Distributing Company, and Peel, Richards,Ltd.These companies are the principal distributors of Schenley products inthe area.The first three handle substantial quantities of liquor manufacturedby other distillers, but the last three deal in Schenley products almost exclu-sively.It is conceded that there is no financial or corporate relationship be-tween any of these six companies and Schenley.Nor are any of the companiesrelated to one another.During the day of Thursday, December 4, 1947, the warehouse employees ofthe above companies, members of Local 1, were called off their jobs to attenda union meeting.The employees of Jardine, Oxford, and Peel, Richards, firmshandling Schenley products almost exclusively, remained away from work untilafter the issuance of Judge Ryan's order on December 11, and warehouseactivities ceased entirely.The employees of McKesson & Robbins, however,as well as those employed at Austin-Nichols, and Seggerman-Nixon, all com-panies which handled substantial quantities of products of other distilleries,returned to work on Thursday after the union meeting and remained on thejob until the following Monday, December 8.On this date the employees ofMcKesson & Robbins walked out.On the afternoon of December 4, the management at Jardine, Oxford, andPeel, Richards, received identical copies of the following telegram :You have persistently violated the contract signed between your companyand the Union and refused to arbitrate these violations.The union stewards in the other three companies, upon returning from theunion meeting,' informed management that the members of Local 1 would nothandle Schenley productsFor example, DeLeo, shop steward at McKesson& Robbins, told Raymond Kerner, the company's assistant secretary and opera-tions manager, that he had been informed at the meeting that Schenley hadsome "differences" with the Union in one of its distilleries, and that "as a goodunion man" he would not handle Schenley merchandize. Accordingly, on thefollowing morning, Friday, December 5, the employees refused to move con-tainers of Schenley products on the shipping room floor, although they movedthose of all other distillers. In consequence, no Schenley products were laidout for Monday's shipping.On Monday, although the warehouse employeesreported for work as usual, they were called off the job about an hour later toattend another union meeting.This time they remained away until December 12Later during the morning of December 8, Dwyer, warehouse manager, received atelegram similar to that sent other companies on December 4, set forth above.Similarly, on December 4, Irving Israel, shop steward at Seggerman-Nixon,told Eugene Fontaine, warehouse manager, that beginning the following morningthe warehouse employees would not be permitted by Local 1 to handle Schenleyproducts.Accordingly, the following day, Schenley products were not movedalthough the flow of other products was not interrupted. On December 10and 11, for reasons not wholly clear from the record, the employees of Seggerman-Nixon quit work entirely, returning on December 12.Events at the Austin, Nichols & Company warehouse followed a similar pat-tern.After the meeting on December 4, Kopcha, shop steward, requested John WINE, LIQUOR & DISTILLERY WORKERS UNION5,13,Caid, warehouse superintendent, not to handle Schenley merchandise, statingthat he, Kopcha, was a "good union man."All orders on hand, including thosefor Schenley products, were filled that evening but on the following day theshipping department was cleared of all Schenley merchandise and the orderdepartment was instructed not to send any more to the warehouse. The em-ployees of this company did not walk out, and on December 9 the handling ofSchenley products was resumed.C. The respondent'sdefenseThe above findings are based on facts not in dispute. The respondent con-tends, however, that the course of action of Local 1 above described was notin support of the strike at Stagg, but arose solely from an accumulation of un-resolved local grievances which constituted a primary labor dispute. If thisis the case, then the complaint must be dismissed, inasmuch as only strike activi-ties in the nature of a secondary boycott are proscribed by Section 8 (b) (4) (A)of the Act.In support of its contention, the respondent called as its sole witness ° GeorgeOneto, president of Local 1.Oneto testified, with respect to each company in-volved, that a strike was declared because of certain grievances which he hadbeen unable to adjust.'0He admitted while testifying, however, that he keptno record of any such grievances except informal notations which he had on hisdesk ; i' that he had no independent recollection as to how these grievances hadbeen brought to his attention ; that he had not discussed them with any of theshop stewards; that he had not given any warning of the strike, or informedany company representatives that any complaint or grievanfe was calculatedto cause a strike, in spite of the fact that the relations between Local 1 and theseveral companies had always been friendly ; and, finally, that he did not askany company to submit any of the claimed grievances to arbitration, as providedfor in the union contract.Oneto's testimony was vague and general, and so far as the subject matterof these grievances was concerned he was largely dependent for his recollectionupon certain "stipulations."These weresignedby officers of most of the struckcompanies at the request of Local 1, a week or 10 days after the termination ofthe strike, and purported to be a settlement of certain complaints which theUnion alleged existed.Even when reduced to this form, the grievances re-ferred to remain vague and self-serving in their nature.The following stipu-lation," prepared by Local 1, but signed by Robert Minotti and G. E. Fontaine,respectively sales manager and warehouse superintendent for Seggerman-Nixon,is fairly illustrative of the others:It is hereby stipulated and agreed between the WINE, LIQUOR & DISTILLERYWORKERS' UNION, LOCAL ONE, and SEGGERMAN-NIXON CORPORATION that thegrievances which have existed since on or about November 10th, 1947, re-lating to speed-up conditions, hazardous fire conditions, hazardous health9The other of the two witnesses called by the respondent testified only as to the originof the dispute at Stagg.He testified that Local 38 at no time requested the assistance ofLocal 1.10Oneto's stereotyped reply to questions as to what caused the stoppage was : "Becausethey had existing contract violations in connection with which I had attempted to communi-cate with the Company for the purpose of adjudicating the said problem and violations buthad been unsuccessful in doing it."11These were not offered in evidence 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions,overtime without prior permission or prior adequate notice,seniority rights, discrimination and abuse of employees by supervisoryemployees,are settled.1.The Company agrees that it will not permit or countenance discrimina-tion and abusive language by any of its supervisory employees.2.The Company agrees with respect to seniority rights of IRWIN ISRAELthat the same shall be adjusted in accordance with the provisions of theexisting contract between the Company and the Union governing seniorityrights.3. The Company agrees that it will comply with the provisions of its exist-ing agreement with the Union,with respect to overtime work and that itwill not in the future commit any further violations of these provisions.4.The Company agrees that it will undertake without delay to seek tocorrect the hazardous health conditions resulting from fumes.5.The Company agrees that it will seek to correct without delay thehazardous conditions constituting fire hazards and that it will avoid in thefuture any further violations of this character.6.The Company agrees that it will instruct and advise all of its super-visory employees that none of them are to impose any speed-up conditionsin the future.7.The Company agrees further to amicably adjust the complaints per-taining to the following employees:Morris Sapir,Sidney Fischer,NathanKinsler,Ben Minkow,Louis Pappert,Louis Trencher,Charles Gilbert,Louis Carraro, Andrew Feeney,Irwin Israel,Robert Himmelstein, LarryBrieger,Abraham M.Salata,Charles Rosen, Charles Randall.8.The Company agrees that there is no liability on the part of the Unionand that the Company will not seek any legal redress or damages as a resultof this strike or stoppage.The following notations were prepared to be included in a stipulation forJardine, who refused,however,to sign :MAx NrRENBERG.His salary was reduced.Joe Kook, keeps him workingin the freight cars continuously and does not give him enough help to unloadthese cars.Joe Kook,keeps him on laborious work and discriminates againsthim continuously.MORRIS ROSENBERG.Joe Kook abuses him verbally and assigns him tolaborious work. It is unbearable to work there.FRANK ToLANO. Is abused by Samuelson, because he asked Samuelson tobe given a trial on the Lift Machine, and is now given the dirtiest work inthe warehouse.MATHEw GRAzINo. Samuelson abuses him,gives the dirtiest and laboriouswork to him.ISADORE ROSENBERG.Joe Kook abuses him and threatens him. Con-tinuously threatens to put him to work on the "rock pile,"which is theunloading of freight cars. Samuelson also keeps rushing him and makesit unbearable for him.NATHAN SAMUELS. He is kept continuously in the freight cars for thepast 4 weeks.Joe Kook shows partiality and plays favorites.With respect to the McKesson&Robbins "stipulation,"and his reasons forsigning it,Minotti testified as follows :The COURT.Did anybody tell you what the complaints of these men werein this exhibit? WINE, LIQUOR & DISTILLERY WORKERS UNION515The WITNESS May I take 10 seconds to answer why I did all this.The COURT. Yes, we will let you take 10 seconds to tell us.The WITNESS. Your Honor and counsel, the overtime complaint, forinstance : the union law says that you must call up at 4 o'clock to get permis-sion to work overtime. So Mr. Fontaine wouldn't call the Union up.Hesimply let the men work overtime anyway. It is a violation of the unionrule, but still it doesn't amount to anything. So if the Union says to meit is a grievance, so what the H, I signed it as a grievance. It made peace.Now, abusive language.You get a lot of poor fellows handling freightand things like that.One fellow calls me a "son-of-a-b." If that is acomplaint, that's a complaint. I was working, your Honor, to work thatshop.We have over 250 people laying idle, and there was a misunderstand-ing on both side's.Minotti further stated that lie knew nothing of any grievances having existedsince November 10, as stated in the "stipulation," and gave it as his opinionthat nothing in it could rightly be characterized as a grievance except Israel'scomplaint as to his wages, which Minotti settled by raising him $10 a week.Concerning the other 14 employees listed as having complaints, Minotti testi-fied credibly that he had no idea what they v ere when he signed the "stipulation."Nor was any evidence as to their nature adduced at the hearing.Other company officials charged with the responsibility for negotiating withLocal 1, when called as witnesses, were consistent in their testimony that nogrievances were presented to them prior to the strike, and that they were notaware of the existence of any. All those who NN ere asked testified, and thereis nothing in the record to the contrary, that they had never before been askedto sign a similar document during their dealing with Local 1.ConclusionsThe record leaves little doubt, and the undersigned finds, that the strike con-ducted by Local 1 beginning on December 4 and continuing until December 12,1947, was conducted principally, if not solely, in support of the strike at the Staggrefinery, and constituted a secondary boycott inviolationof the Act.The strike was preceded by various attempts of Local 1 representatives topersuade Schenley to intervene in the Stagg situation, with implied warnings thatif it did not do so the strike would spread to New York. It seems clear that whenthese attempts failed, Local 1 determined to apply pressure by boycotting Schenleyproducts at the New York distribution outlets.That this pressure was uponSchenley products, and distributing companies themselves only to the extentthat they handled Schenley goods, is apparent from the mannerinwhich thestrike was conducted.At the three companies where products other than Schen-ley'swere distributed in substantial volume, employees refused onlyto handleSchenley merchandise.They moved all other merchandise.The boycotting ofSchenley products continued for several days until after thecharge was filedherein, when employees in these companies, with one exception912withdrew theirlabor entirely.In the other threecompanies-those handling Schenley productsalmost exclusively-a refusal to handle those productswas tantamount to arefusal to handle any products.Consequently, the warehouseemployees with-drew their labor entirely from thebeginning.12The exceptionwas Austin, Nichols & Company. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis method of conducting the strike the undersigned finds to be inconsistentwith the respondent's contention that the strike was caused by unresolvedgrievances against each and every one of the distributing companies. It is en-tirely consistent, however, with the theory of a secondary boycott.There is,moreover, no substantial, credible, evidence that any genuine grievances existed.It is undoubtedly true that at any given time, in any enterprise employing anysubstantial number of employees, a certain number of complaints of one kind oranother as to making conditions exist, and it may be conceded that such com-plaints existed hereIt does not follow, however, that such complaints neces-sarily acquire the dignity of formal grievances, and it is clear that they did notin this case.No grievances of any kind were presented to management foradjustment just prior to the strike, in spite of the fact that relations betweenthem and Local 1 had always been friendly, and in spite of the further fact thatthe contract provided for the arbitration of grievances.The manner in which the alleged grievances were formulated and presented'tomanagement some time after the termination of the strike, as well as thelanguage in which they were clothed, raises the suspicion that they were im-provised for the purpose of avoiding the sanctions of the Act.No similar "stipu-lations" had ever previously been drafted in settlement of grievances ' In largepart they amounted only to an undertaking by the employer that he would do, orwould refrain from doing, certain things, mostly of a general nature, whichmight give rise to complaints in the future, rather than a specific acknowledg-ment by him that such complaints actually existedNot only had the complaintsreferred to not been made the subject of negotiation with management representa-tives, prior to the walk-out, but they had not been discussed with the Union's shopstewards before presenting them to management after the strike.They were forthe most part trivial in nature.Both the complaints and the manner in whichthey were formulated give an impression of the synthetic and the artificialTheundersigned does not believe that the respondent would have called a strikebecause of complaints or grievances of this nature, particularly in view of theno-strike and arbitration clauses contained in the Union's contract.He concludesand finds that it did not, but on the contrary, that the refusal to handle Schenleygoods as described above, and the walk-out which began on December 4, werefor the purpose of supporting the strike at Stagg.They were hence violative ofSection 8 (b) (4) (A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operation of the companies set forth in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead, and have led, to labor disputes bui deningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has violated Section 8 (b) (4) (A) of theAct, he will recommend that it cease and desist therefrom, and that it take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following: WINE, LIQUOR & DISTILLERY WORKERS UNIONCONCLUSIONS OF LAW5171.Wine, Liquor & Distillery Workers Union, Local 1, Distillery, Rectifying andWine Workers International Union of America, A. F of L, the respondent herein,and Local 38, Distillery, Rectifying and Wine Workers International Union ofAmerica, A. F of L, are labor organizations within the meaning, of Section 2 (5)of the Act.2 Schenley Distillers Corporation and Jardine Liquor Corporation are engagedin commerce within the meaning of Section 2 (6) and (7) of the Act.3By inducing or encouraging members of Local 1 to engage in a strike, or con-certed refusal in the course of their employment to handle or work on goods manu-factured by Schenley, an object thereof being to force or requite Jardine and theother companies enumerated herein to cease doing business with Schenley, therespondent has engaged in unfair labor practices within the meaning of Section8 (b) (4) (A) of the Act.4The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that Wine, Liquor & Distillery Workers Union, Local 1,Distillery,Rectifying, and Wine Workers International Union of America, A. F.of L, or its agents shall:1Cease and desist from engaging in or inducing the members of Local 1 toengage in a strike or concerted refusal in the course of their employment to per-form services for any employer, where an object thereof is to require any employeror other person to cease doing business with Schenley Distillers Corporation.2 Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Post in conspicuous places at the business office of Local 1, in New York,New York, copies of the notice attached hereto as an appendix. Copies of thenotice, to be furnished by the Regional Director for the Second Region, shall,after being duly signed by a representative of Local 1, be posted by the respondentimmediately upon receipt thereof and maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced, or coveredby any other material ; and(b)Notify the Regional Director for the Second Region in writing within ten(10) days from the receipt of this Int. rnediate Report what steps the respondenthas taken to comply herewith.It is further recommended that, unless the respondent shall within ten (10)days from the receipt of this Intermediate Report notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 203 46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochainbeau Building, Washington 25, D. C., an original and six798767-49-vol 78-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or-proceeding (including ,rulingsupon allmotions or objections) as lie relies upon, together with the originaland six copies of a brief in support thereof: and--any party may, within thesame period, file an original and six copies of a brief in support of the Inter-mediate Report. Immediately upon the filing of such statement of exceptionsand/or briefs, the party filing the same shall serve a copy thereof upon each ofthe other parties.Proof of service on the other parties of all papers filed withthe Board shall be promptly made as required by Section 203.85.As furtherprovided in said Section 203 40, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules andRegulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203 48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.HORACIC A. RUCKEL,Trial Examiner.Dated April 8, 1948.APPENDIXNOTICE TO ALL MEMBERS OF WINE, LIQUOR & DISTILLERY WORKERS UNION, LOCAL1,DISTILLERY,RECTIFYING AND WINE WORKERS INTERNATIONAL UNION OFAMERICA, A. F. OF LPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT engage in or induce or encourage the members of Local 1to engage in a strike or a concerted refusal in the course of their em-ployment to perform any services, where an object thereof is to force orrequire the employer or other person to cease doing business with SchenleyDistillers Corporation.WINE, LIQUOR & DISTILLERY WORKERS UNION, LOCAL 1,______DISTILLERY, RECTIFYING AND WINE WORKERS INTER-NATIONAL UNION OF AMERICA, A. F. OF L.,Labor Oiganizatwon.By ---------------------------------------------------(Title of officer)Dated ---------------------------This notice must remain posted for sixty (60) days from the date hereof andmust not be altered, defaced, or covered by any other material